Motion by Michael J. Capanegro, a disbarred attorney for reinstatement as an attorney and counselor-at-law. The motion was referred to the Committee on Character and Fitness for the Second Judicial Department for investigation and report. The Committee has rendered its report, finding that petitioner has complied with the order of disbarment and he presently possesses the character and fitness requisite for an attorney and counselor-at-law.
This court adopts the Committee’s report and grants the petitioner’s motion for reinstatement to the Bar of the State of New York, on condition that he takes and passes the Multi-State Law Examination, insofar as it pertains to Professional Responsibility.
Upon receipt of satisfactory proof that petitioner has passed the Multi-State Professional Responsibility Examination, the clerk of this court is directed to restore the name of Michael J. Capanegro, to the roll of attorneys and counselors-at-law, forthwith. Mollen, P. J., Lazer, Mangano, Gibbons and Niehoff, JJ., concur.